Citation Nr: 1704633	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 08-13 085A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for asthma. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1995 to August 1998. 

In May 2013, he presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.  In January 2014, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 


FINDINGS OF FACT

1. Prior to July 15, 2012, the Veteran's asthma was manifested by subjective complaints of shortness of breath and wheezing with exacerbations of asthma; objective findings included FEV-1 of 41 percent at worse and the need for systemic corticosteroids.

2. Since July 15, 2012, the Veteran's asthma has been manifested by on-going treatment for mild asthma; objective findings include an FEV-1 of 74 percent at worse.  The use of systemic corticosteroids has not been shown.

3. From August 1, 2009, to April 24, 2012, the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1. Prior to July 15, 2012, the criteria for a 60 percent rating, but no more, for asthma were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6602 (2016).

2. Since July 15, 2012, the criteria for a rating in excess of 30 percent for asthma have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.655(a), (b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, DC 6602 (2016).

3. From August 1, 2009, to April 24, 2012, the criteria for TDIU were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655(a), (b), 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Asthma

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for asthma was granted in an April 1999 rating decision with a 10 percent initial rating assigned pursuant to DC 6602, effective August 16, 1998. The Veteran appealed the initial rating. In a May 2001 hearing officer decision, the rating for asthma was increased to 30 percent, effective August 16, 1998. In a March 2003 decision, the Board denied a rating for asthma in excess of 30 percent. The current appeal arises from an increased rating claim received at the RO in March 2004.

Under DC 6602, bronchial asthma is assigned a 30 percent rating with the following pulmonary function test results:  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent rating is available where pulmonary function tests are as follows:  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent rating requires pulmonary function test results as follows:  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

Certain diagnostic codes require the use of post-bronchodilator studies for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why. See 38 C.F.R. § 4.96(d) (2016); however, the diagnostic codes enumerated under that section (6600, 6603, 6604, 6825-6833, and 6840-6845) do not include DC 6602 (asthma). Accordingly, that section is not applicable to the claim and both pre- and post-bronchodilator results must be considered.

In June 2003, the Veteran complained of shortness of breath which did not respond to intravenous steroids and bronchodilator therapy in the emergency room. He was admitted to hospital for additional therapy. The pulmonary system cleared very rapidly and he was discharged.  

In a January 2004, VA clinical record, the Veteran was noted to have moderate asthma with a severe exacerbation that year, with frequent systemic steroid use.  In early February 2004, he was treated at the Emergency Room of a private hospital.  A VA clinical note in the days thereafter reveal that he had had aggressive nebulizer treatments in addition to his usual inhaled steroids with no success. He was given back-to-back nebulizer treatments at the hospital, which started to have some effect. He was given a prescription for an antibiotic, which he had not yet filled because his chest got tight again on the way to the store. 

The assessment was acute asthma exacerbation, not responding to bronchodilators alone. In February 2004, he requested a higher rating because he was on multiple medications to control his asthma. His wife submitted a separate statement on which she reported that he had had emergency asthma attacks. 

In an April 2004 clinical note, it was reported that the Veteran had a severe attack in early March 2004, and had had 2-3 days per week with modest exacerbations requiring back-to-back nebulizer treatments. The assessment was moderate to severe asthma. The examiner noted: "I have only seen [the] one exacerbation in 3 mos, but pt says he is having more."

At an RO hearing in April 2004, the Veteran reported he had appointments approximately once a month and had visited the Emergency Room numerous times within the last two months. He testified that he was taking three medications, including the inhaled corticosteroid "Azmacort." He noted episodes that put him in the hospital twice a month. However, he also noted that he had no hospitalizations since the military. 

In June 2004, the Veteran complained of asthma exacerbations almost every day, milder in severity, with better air movement and more wheezing. The examiner noted that the Veteran was feeling nervous and did not understand why his asthma was not controlled. This despite noting that he occasionally missed taking his inhaled steroid dose, and was not using 4 puffs, but only 2 puffs. The examiner also noted that the Veteran had missed all three pulmonary appointments and the pulmonary function tests were rescheduled for the following month. The examiner explained the importance of increasing the inhaled steroid as prescribed, to never miss the long acting bronchodilator, and to not miss the pulmonary function test appointment that had been rescheduled. 

In a July 2006 VA examination, the Veteran's treatment consisted of inhaled and oral bronchodilators daily and inhaled anti-inflammatory intermittently. Also intermittent was use of oral steroids, with 4 or more times per year, of duration 1 to 2 weeks per course. No other immunosuppressives were used.  There was no history of respiratory failure, no parenteral steroids, and mild impairment between attacks. The examiner related that the condition resulted in moderate impairment of shopping, and no impairment of feeding, bathing, dressing, toileting, or grooming. Exercise, sports, recreation, and traveling were prevented. 

Early August 2006 pulmonary function test revealed FEV1 of 41 percent predicted pre-bronchodilator and 66 percent predicted post-bronchodilator. FEV-1/FVC was 61 percent pre-bronchodilator and 85 percent post-bronchodilator. These results were interpreted as showing a moderate obstructive lung defect which was a good response to bronchodilator.  A mid-August 2006 clinical note revealed that the Veteran had just been discharged from the emergency room for an asthma attack where he was given nebulizer treatment. There were no signs of respiratory distress. 

A clinical note later that month noted an emergency department visit 3 weeks prior for an exacerbation. It was reported that the Veteran had used no inhaled steroids in the prior 2 years. He had moderate persistent asthma with a noncompliance history. It was explained again the importance of daily inhaled steroids and long-acting bronchodilators. 

In 2007, the Veteran noted that he had visited the emergency room 4 times per year and had visited the emergency room 7 times in the prior year.  Clinical records reveal asthma exacerbation once in 2010 and once in July 2012.

After a review of all of the evidence, prior to July 15, 2012, the criteria for a 60 percent rating were met. As noted, DC 6602 does not require the use of post-bronchodilator results. The pulmonary function test results prior to July 15, 2012, are limited to testing in August 2006, which includes a pre-bronchodilator result for FEV-1 of 41 percent predicted. This falls into the criteria for a 60 percent rating.  In addition to pulmonary function test results, the Veteran was found to have required oral corticosteroids at least three times per year during this period. 

The criteria for a 60 percent rating are stated in the disjunctive. In other words, only one of the disjunctive requirements must be met in order for the increased rating to be assigned. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Therefore, the requirement of oral or parenteral corticosteroids at least three times per year alone substantiates a 60 percent rating during this period. 

While the criteria for a 60 percent rating are met, the criteria for a 100 percent rating were not met. There are no pulmonary function test results within the specified range for a 100 percent rating, no episodes of respiratory failure, and although the Veteran was using daily inhaled corticosteroids at least at the time of the August 2006 clinical note, there is no indication of daily oral or parenteral steroid use. Accordingly, the criteria for a 100 percent rating were not met and were not more nearly approximated than are those for the 60 percent rating. 

To the extent any higher rating is sought prior to July 15, 2012, the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine is not applicable. 

Next, the evidence reflects clear improvement in the Veteran's disability since July 15, 2012. Clinical records dated since the exacerbation noted on July 15, 2012, show that his need for medications, and his history of exacerbations, have substantially declined. 

Pulmonary function test results after that date are markedly improved over the results prior to that period, and do not meet the criteria for a 60 percent or higher rating even when considering pre-bronchodilator results. Specifically, early September 2012 pulmonary function test reveals FEV1 of 58 percent predicted pre-bronchodilator and 75 percent predicted post-bronchodilator. FVC was 71 percent pre-bronchodilator and 80 percent post-bronchodilator.  A mid-September 2012, pulmonary function test reveals FEV1 of 75 percent predicted. The examiner noted that the last asthma exacerbation had been 1 year ago and that the Veteran rarely required albuterol.

Further, there is no indication that oral or parenteral steroids were used 3 or more times per year during this period. Moreover, treatment notes subsequent to July 15, 2012, refer to the Veteran's asthma by history. 

For example, a February 2013, Pulmonary Consultation notes no history of steroids and no hospitalizations. The Veteran had not required albuterol for many years. FEV1 was 74 percent predicted and FVC /FEV1 was 78 percent. The diagnosis was mild intermittent asthma. Pulmonary function testing showed a mild restrictive defect that was thought likely related to mild obesity. There were no restrictions to activity.  A March 2013, pulmonary function test was interpreted as showing mild restrictive physiology and no significant change compared to November. A March 2013 clinical note revealed mild intermittent asthma. The Veteran had been on Mometasone daily, but rarely required inhalers.

In January 2014, the case was remanded to obtain current pulmonary function test results, which were found necessary to substantiate the Veteran's claim for an increased rating; however, he failed to report for the scheduled examination without explanation.  On that basis alone, the claim could be denied under provisions of 38 C.F.R. §3.655. Notwithstanding his failure to report for an examination, as noted above, the evidence reflects clear improvement in the Veteran's disability since July 15, 2012. For that reason also, a staged rating is warranted and a 30 percent rating is assigned for the period since July 15, 2012.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as shortness of breath, wheezing, the use of inhalers and bronchodilators, and the number of exacerbations are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as the results of pulmonary function tests, the use of medication, and the number of exacerbations.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

TDIU 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a TDIU presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU; however, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Here, service connection is in effect for a psychiatric disorder, rated at 30 percent prior to April 24, 2012, and 70 percent since April 24, 2012; headaches, rated at 50 percent; asthma, rated at 60 percent prior to July 15, 2012, and 30 percent since July 15, 2012; rectal fissures, rated at 0 percent prior to April 24, 2012, and 20 percent since April 24, 2012; a left knee disability, rated at 10 percent; tinnitus, rated at 10 percent since January 20, 2010; tinea pedis, rated at 0 percent prior to April 24, 2012, and 10 percent since April 24, 2012; bilateral hearing loss, rated at 0 percent, and a right eye disability, rated at 10 percent prior to May 21, 2015, and 80 percent since May 21, 2015. The combined rating is 90 percent prior to April 24, 2012, and 100 percent since April 24, 2012.

On a VA Form 21-8940 received in April 2012, the Veteran reported that he worked from October 2004 to January 2008 (dates not specified), earning $5,490 per month, and from June 2008 to July 2009, earning $3,000 per month. He reported that he last worked full time, and that he became too disabled to work, in July 2009. 

Based on the salary reported by the Veteran, the Board finds that his employment prior to July 2009 was substantially gainful employment and does not constitute marginal employment, which is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census. 38 C.F.R. § 4.16(a). See also https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.

Where an individual became employed at a substantially gainful occupation, irrespective of the number of hours or days that individual actually works and without regard to his earned annual income prior to his having been awarded TDIU, such employment constitutes, as a matter of law, a substantially gainful occupation and thus "actual employability" for the purposes of the determination of total disability.  Faust v. West, 13 Vet. App. 342 (2000).  Thus, the Veteran's actual employment in a substantially gainful occupation through July 2009, is conclusive evidence that the criteria for TDIU were not met during that period. 

Since August 1, 2009, no single disability warrants a TDIU rating; however, the evidence demonstrates multiple significant service-connected disabilities affecting multiple bodily systems, including vision, hearing, respiration, the lower extremities, the digestive system, and the neurological system. There is also significant mental impairment during this period. 

The Board has considered the fact that these combined impairments can produce an effect on employability that is greater than the sum of the individual impairments. This is reflected in the increasing time lost due to illness in the final year of work (96 days from June 2008 to July 2009). 

Moreover, the type of work for which the Veteran has training and experience appears to be moderately physically demanding in nature, to include work in security and training. Therefore, resolving all reasonable doubt in favor of the claim, TDIU is warranted from August 1, 2009, the date the Veteran became unemployed, until the effective date of the 100 percent rating on April 24, 2012. 

Regarding the termination date of TDIU, the Board acknowledges that the award of a 100 percent combined rating does not render moot the question of TDIU entitlement. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Akles v. Derwinski, 1 Vet. App. 118 (1991). However, as discussed above, no single disability can support the award of TDIU in this case. It is based on the combined effect of the Veteran's service-connected disabilities considered in light of his training, education, and work experience. Therefore, termination of the TDIU rating as of the effective date of the combined 100 percent rating for these disabilities is appropriate here.

Next, the Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC). 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  He is currently not in receipt of any level of SMC. The evidence demonstrates that he does not have such impairment as approximates loss of use of either upper extremity. 38 U.S.C. § 1114(k), (m), (n), (o); 38 C.F.R. § 3.350(a), (c), (d), (e). He has also not been found to be housebound or in need of the aid and attendance of another. 38 U.S.C. § 1114(l), (s), (r) 38 C.F.R. § 3.350(b), (i), (h). 

Regarding a statutory housebound award, the combined rating is 90 percent prior to April 24, 2012, and 100 percent since April 24, 2012. 38 U.S.C. § 1114(p), (s) 38 C.F.R. § 3.350(f), (i). A TDIU rating is in effect from August 1, 2009, to April 24, 2012. However, as discussed above, this rating is based on the combined effect of the Veteran's service-connected disabilities and cannot be supported by any individual disability. Accordingly, SMC is not warranted under 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i).

Duties to Notify and to Assist

Finally, VA's duty to notify was satisfied by letters in April 2004 and December 2005. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Further, the RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claims as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by providing a VA examination to determine the manifestations and severity of his service connected asthma in light of his assertions of worsening.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and to assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Prior to July 15, 2012, a rating of 60 percent, but not higher, for asthma, is granted. 

Since July 15, 2012, a rating in excess of 30 percent for asthma is denied. 

TDIU is granted from August 1, 2009, to April 24, 2012.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


